This is an appeal from a decree of the Court of Chancery dismissing the appellant's bill of complaint. The complainant prayed that the court set aside a deed by which she conveyed certain property to the defendants below on the theory that the said deed was obtained "by fraud and duress and without the benefit of independent advice." After hearing, the court found that the complainant had not made out her contention and the bill was dismissed. We are in complete accord with the views expressed by the learned Vice-Chancellor on these particulars of the case (Ibid. 124 N.J. Eq. 555). In its final decree, however, the court allowed the successful party a counsel fee of $750 and this allowance *Page 182 
is challenged as excessive under point two of the brief. Our view is that the allowance made is too high. The counsel fee will therefore be reduced to $250 and the decree will be modified to that extent and as so modified will be affirmed.
For modification and affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.